 



EXHIBIT 10.2
AMENDMENT NO. 3 TO
EMPLOYEE MATTERS AGREEMENT
THIS AMENDMENT NO. 3 to the Employee Matters Agreement (“Amendment”) is entered
into as of January 9, 2006 between Mindspeed Technologies, Inc., a Delaware
corporation, having a principal place of business at 4000 MacArthur Blvd. East
Tower, Newport Beach, California 92660 (“Mindspeed”) and Conexant Systems, Inc.,
a Delaware corporation, having a principal place of business at 4000 MacArthur
Blvd. West Tower, Newport Beach, California 92660 (“Conexant”).
PURPOSES

  A.   Conexant and Mindspeed (the “Parties”) entered into an Employee Matters
Agreement on June 27, 2003 as amended by Amendment No. 1 dated January 13, 2005
and Amendment No. 2 dated July 1, 2005 (“Agreement”).     B.   The Parties have
agreed to extend a portion of that Agreement for certain employees of both
companies by amending the Agreement.

AGREEMENT
NOW THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein and other good and valuable consideration, the Parties hereby
agree as follows:

  1.   In Sections 2.01(c), 2.02(a) and 2.02(b), replace the date “December 31,
2005” with the date “December 31, 2006.”     2.   For purposes of clarity, the
Parties acknowledge that Section 2.01(c) of the Agreement only applies to the
Parties’ employees as of June 27, 2003 while Section 2.02 applies to all of the
Parties’ employees.

Except as specifically modified by this Amendment, all terms and conditions of
the Agreement, remain unchanged, in full force and effect and constitute the
entire agreement between the Parties.
IN WITNESS WHEREOF, this Amendment has been executed by the duly authorized
representatives of the Parties whose signatures appear below.

              MINDSPEED TECHNOLOGIES, INC.   CONEXANT SYSTEMS, INC.
 
           
BY:   /s/
  Bradley W. Yates   BY:   /s/   Michael H. Vishny
 
           
NAME:
  Bradley W. Yates   NAME:   Michael H. Vishny
TITLE:
  SVP & Chief Administrative Officer   TITLE:   SVP, Human Resources

 